I would not seem opinionated but I cannot accept the contract of employment herein as determinative of this case. I cannot treat the contract itself as establishing what the facts themselves establish without any contract, i. e. that the entire layout including the dwelling occupied by the decedent constituted the plant of the employer. The use of a public way by the employee is generally contemplated where the way lies between his residence and the place of work. But the route the workman shall pursue is ordinarily of so little concern to the employer that it is never mentioned. The use of the public highway in the instant case was the obvious path of travel by the employee to and from work. But the use of the highway was not mentioned in the contract and I cannot follow the deduction that such use was an implied requirement of the contract. If so in this case, why not in all cases where the layout of the plant is similar but there is no written contract of employment and the oral employment simply gives the workman a job and rents him a house?
I can see no justification for making industry responsible for an accident to an employee when the place of the accident is not controlled or used by the employer in the performance of his work, and when neither the agency which caused the accident nor the employee is at the time controlled by the master or engaged in his business.
Citing the standard text-writers on workmen's compensation law, the Supreme Court of Michigan said in Guastelo v. Rr. Co.,194 Mich. 382, 160 N.W. 484, 486: "It is recognized as a general rule that injuries sustained by an employer (off the employer's premises) while going to or returning from his days work, where there is no contract of transportation, are not to be regarded as arising out of or received in the course of his employment." This declaration is fully supported by the following treatises on Workmen's Compensation: Bradbury (3d Ed.) p. 468; Schneider (2d Ed.) sec. 266; Boyd, sec. 486; Honnold, sec. 108; 28 R. C. L. sec. 93, pp. 804-5.
Therefore I respectfully dissent.
 *Page 1